       Case 1:21-cr-00300-ABJ Document 13-1 Filed 08/01/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
                                   (Criminal)


UNITED STATES OF AMERICA                )
                                        )
                                        )
v.                                      )      Criminal No. 21CR300-ABJ
                                        )
                                        )
DIANTE WILEY                            )
     Defendant                          )

                                    ORDER

        UPON CONSIDERATION of the motion to withdraw as counsel,

        IT IS HEREBY ORDERED, that Dwight Crawley be relieved as counsel for the

defendant, Diante Wiley.



___________                             ______________________________
Date                                    Amy B. Jackson
                                        United States District Court Judge
